Citation Nr: 0739316	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  03-32 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

Entitlement to an evaluation in excess of 10 percent for 
right lower extremity radiculopathy, for the period beginning 
September 23, 2002.

Entitlement to an evaluation in excess of 10 percent for left 
lower extremity radiculopathy, for the period beginning 
September 23, 2002.

Entitlement to a rating in excess of 40 percent for residuals 
of a low back injury, for the period beginning September 23, 
2002.

Entitlement to a total rating based on individual 
unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1954 to May 1968.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2002 and May 2003 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.

In November 2006, the Board granted separate 10 percent 
ratings for right and left lower extremity radiculopathy, and 
remanded the issues of entitlement to a rating in excess of 
10 percent for radiculopathy of each lower extremity for 
additional development.  The Board also remanded the issue of 
entitlement to a rating in excess of 40 percent for residuals 
of a low back injury for the period since September 23, 2003, 
for additional development.

The issues of entitlement to a rating in excess of 10 percent 
for radiculopathy of the right and left lower extremities and 
entitlement to a TDIU are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Since September 23, 2003, residuals of a low back injury have 
not been manifested by ankylosis of the lumbar spine, or any 
incapacitating episodes requiring bed rest prescribed by a 
physician.



CONCLUSION OF LAW

Since September 23, 2003, the criteria for an evaluation in 
excess of 40 percent for residuals of a low back injury have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.7, 4.10, 4.14, 4.40, 4.45, 
4.71a, Diagnostic Codes 5235-5243 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in December 2006 and 
April 2007 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.   VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording him VA 
examinations.  VA informed the claimant of the need to submit 
all pertinent evidence in his possession, and provided 
adequate notice of how disability ratings and effective dates 
are assigned.  While the appellant may not have received full 
notice prior to the initial decision, after notice was 
provided the claimant was afforded a meaningful opportunity 
to participate in the adjudication of the claim, and the 
claim was readjudicated.  The claimant was provided the 
opportunity to present pertinent evidence and testimony.  In 
sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.  


Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In addition, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3.

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2007).  Degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint(s) involved.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2007).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 (2007) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more of less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

Under the interim revised criteria of 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, effective September 23, 2002, an 
intervertebral disc syndrome is evaluated (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.26 (combined rating tables) 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, which ever method results in the higher 
evaluation.  A 60 percent evaluation is warranted when rating 
based on incapacitating episodes, and such is assigned when 
there are incapacitating episodes having a total duration of 
at least six weeks during the past 12 months.  A 40 percent 
evaluation is assigned for incapacitating episodes having a 
total duration of at least 4 weeks, but less than 6 weeks, 
during the past 12 months.  

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note 2 
provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

Under the criteria effective September 26, 2003, a 
lumbosacral strain and degenerative arthritis of the spine 
are to be evaluated under the general rating formula for 
rating diseases and injuries of the spine (outlined below).  
38 C.F.R. § 4.71a, Diagnostic Codes 5237 and 5242 (2005).  An 
intervertebral disc syndrome will be evaluated under the 
general formula for rating diseases and injuries of the spine 
or under the formula for rating intervertebral disc syndrome 
based on incapacitating episodes (outlined above), whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2007).  

Under the general rating formula for rating diseases and 
injuries of the spine, effective September 26, 2003, with or 
without symptoms such as pain, stiffness or aching in the 
area of the spine affected by residuals of injury or disease; 
a 40 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoraolumbar spine and a 100 percent evaluation is 
warranted for unfavorable ankylosis of the entire spine.

There are several notes set out after the diagnostic 
criteria, which provide the following:  First, associated 
objective neurologic abnormalities are to be rated separately 
under an appropriate diagnostic code.  Second, for purposes 
of VA compensation, normal thoracolumbar forward flexion is 0 
to 90 degrees, extension is from 0 to 30 degrees, left and 
right lateroflexion is from 0 to 30 degrees, and left and 
right lateral rotation is from 0 to 30 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateroflexion, and left 
and right rotation.  The normal combined range of motion of 
the thoracolumbar spine is to 140 degrees.  Third, in 
exceptional cases, an examiner may state that, because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation.  Fourth, each range of motion should be rounded 
to the nearest 5 degrees.

Analysis

With respect to whether the veteran is entitled to a higher 
rating for limitation of motion of the lumbosacral spine, the 
Board notes that 40 percent is the maximum evaluation under 
the criteria for limitation of motion.  Although an 
evaluation in excess of 40 percent is authorized for 
unfavorable ankylosis, the medical evidence, to include March 
2003 and June 2007 VA examination reports, as well as private 
medical records, consistently shows that the veteran retains 
motion in each plane lumbosacral movement.  

The veteran was first diagnosed with an intervertebral disc 
syndrome in July 2003.  He has not alleged that he 
experiences any incapacitating episodes of intervertebral 
disc syndrome requiring bed rest nor is there any competent 
evidence of any incapacitating episode of intervertebral disc 
syndrome as that term is defined by 38 C.F.R. § 4.71a.  
Therefore, he is not entitled to a higher rating for his 
residuals of a low back injury on the basis of incapacitating 
episodes.

The Board has considered whether there is any other 
appropriate basis for granting a higher schedular rating for 
this time period but has found none.  

Finally, the Board has considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The evidence shows, however, that the veteran 
has not required frequent hospitalization for his low back 
disability and the manifestations of such are consistent with 
the assigned schedular evaluation.  In sum, there is no 
indication that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
evaluation assigned for the disability.  Therefore, referral 
of this case for extra-schedular consideration is not in 
order.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); 
Bagwell v. Brown, 9 Vet. App. 337 (1996).  


ORDER

Entitlement to an evaluation in excess of 40 percent for 
residuals of a low back disability, at any time since 
September 23, 2002, is denied.



REMAND

After the most recent supplemental statement of the case 
(SSOC) was issued in July 2007, the veteran submitted 
additional medical and lay evidence without a waiver of 
initial consideration by the RO.  The evidence was received 
by the RO within the 60 day period following the issuance of 
the July 2007 SSOC and directly relates to the increased 
rating claims for bilateral lower extremity radiculopathy.  
Hence, further development is required.

The issue of entitlement to a TDIU is inextricably 
intertwined with the issues of entitlement to increased 
ratings for radiculopathy of the bilateral lower extremities, 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991), and as 
such, consideration of this issue is deferred.  it will be 
the subject of a later decision.  

Accordingly, the case is REMANDED to the RO via the AMC in 
Washington, DC, for the following action:

The RO should undertake any further 
development warranted and then 
readjudicate the issues on appeal based 
on a de novo review of the record, to 
include a review of the additional 
medical and lay evidence submitted by 
the veteran in September 2007.  If the 
benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the veteran and his representative 
should be furnished a supplemental 
statement of the case and provided an 
appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is otherwise notified, but he has the right to 
submit additional evidence and argument on the 


matters the Board has remanded to the RO.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


